DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 and March 14 2022 has been entered.

Information Disclosure Statement
The IDS filed on 4/22/2022 has been considered. See the attached PTO 1449 form. 

Status of Action/Claims
Receipt of Remarks/Amendments filed on 4/7/2022 and 3/14/2022 is acknowledged. Claims 1, 9, 11, 15-17, 19-23, 28, 40, 42, 43, 52 and 57-60 are currently pending in this application. Claims 21, 40, 42, 43 and 52 have been withdrawn. Claims 7 and 56 have been newly cancelled. Claims 1, 16, have been amended. Claims 59 and 60 are newly added. Accordingly, claims 1, 9, 11, 15-17, 19-20, 22-23, 28, and 57-60 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 16 recites the limitation " the core comprising a compound characterized by a pKa of 6-8". There is insufficient antecedent basis for this limitation in the claim because claim 1 recites a core comprising a basic compound characterized by a pKa of 8-14 and the pka of 6-8 recited in claim 16 falls outside the range of the pKa recited in claim 1. Claim 16 also does not recite that the compound with a pKa of 6-8 is a further comprising or in addition to the compound recited in claim 1. Thus it is unclear whether the compound in claim 16 is an additional compound in the core or whether it is the same as the core compound recited in claim 1. If the compound in claim 16 is the same compound as in claim 1, then there is insufficient antecedent basis for the limitation in claim 16. If the compound in claim 16 is an additional compound in the core, then claim 16 needs to clarify that it is a further comprising compound in the core.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 11, 15, 16, 19-20, 22-23, 28 , 57 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Weimer et al. (US 2004/0224087 A1; Nov. 11, 2004) in view of Lubbe (US 2015/0342841 A1; Dec. 3, 2015) and Pocket Dentistry (Resin-Based Composites, Pocket Dentistry, Feb. 12, 2015) 
Weimer throughout the reference teaches dental composite filler materials comprising particles coated via an atomic layer deposition (ALD) process. The coating material has a different composition than the core particle. (Abstract). Weimer discloses encapsulated materials comprising a base particle surrounded by an inorganic shell material comprising metal oxide (see: Para 0007, 0009, 0011, 0012 and 0052). It teaches the base particle being silica and the coating layer being a metal oxide (Para 0007). The reference in Example 2 expressly discloses depositing TiO2 and ZrO2 layers on silica particles. Weimer in Example 2 discloses a 1, 2, 4 and 8 nm thick TiO2 coating layers, i.e., film, on the silica particles which reads on thickness less than 500 nm recited in claim 9. The reference also discloses that the particle coating layers are conformal and that the thickness of the coating layer is relatively uniform across the surface of the particle (i.e. continuous) (Para 0024 and 0026). Weimer teaches TiO2 coating layer (i.e. shell material) and the instant specification in example 4 also disclose a titanium dioxide shell. Therefore, it reads on instant claim 11, wherein shell material comprises a metal oxide having a pKa of 6-8. The reference also discloses there being water as dosing reagent (Para 0056-0057).
Further, Weimer teaches that the composition comprises a light-curable polymeric resin and a particulate filler material, wherein the particulate filler material includes particles that have a refractive index in the range of about 1.48 to about 1.6 and silica particles of 60 nm diameter having refractive index of 1.5-1.60 (Para 0008 and 0014). This reads on the nanoscopic particulate filler recited in claim 19 and silica recited in claim 20. Further, the reference teaches the resin used are polymerizable and include diglycidyl-methacrylate of bisphenol A (BIS-GMA), triethyleneglycol dimethacrylate and ethoxylated bisphenol A dimethacrylate (Para 0046). The instant specification also discloses the polymerizable monomers include BIS-GMA, triethyleneglycol di(meth)arylate and ethoxylated bisphenol A dimethacrylate (see page 20, line 27 to page 21, line 17) and thus reads on instant claims 22-23. 

The teachings of Weimer have been set forth above. Weimer does not expressly teach wherein the basic core material comprises a source of calcium ions and particularly wherein the basic core material comprises calcium silicate. However, this deficiency is cured by Lubbe.
 Lubbe throughout the reference teaches polysiloxane compound comprising specific siloxane units, curable dental material comprising polysiloxane compound and cured dental material obtainable from the curable dental materials (Abstract; Para 0001). Lubbe teaches curable dental materials comprise one or more crosslinkable compounds together with filler particles which have a refractive index ranging from 1.46 to 1.56 (Para 0065, 0198). It discloses such filler particles include silica and calcium silicate (Para 0197). Calcium silicate also reads on the core comprising a source of calcium ions.  
While Weimer teaches the particles of the invention have an average diameter of up to about 350 nanometer (Para 0010), Weimer does not teach the average particle size of the core and shell together which reads on the particle size recited in instant claim 1. However, this deficiency is cured by Pocket Dentistry.
Pocket Dentistry reference teaches resin based composites, including fillers. The reference teaches that advantage of using small particles is that they improve esthetics (appearance) and smoothness wherein small particle size range from 0.005 micrometer to 2 micrometer. The size of dental composite filler particles taught by Pocket Dentistry overlaps the particle size recited in the instant claims. (see: Filler section; Page 9).    

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Weimer to incorporate the teachings of Lubbe and include calcium silicate into the dental composite filler formulation of Weimer. One would have been motivated to do so because, as discussed supra, Weimer teaches filler material includes particles that have a refractive index in the range of about 1.48 to about 1.6 and silica particles of 60 nm diameter having refractive index of 1.5-1.60 (Para 0008 and 0014), and Lubbe also teaches filler particles which have a refractive index ranging from 1.46 to 1.56 which overlaps the refractive index taught in Weimer and Lubbe also teaches silica as one of the filler particle. It would have been obvious to one of ordinary skill in the art to try and substitute the filler particles which have similar refractive index as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Additionally, both silica and calcium silicate are taught as fillers in dental compositions by the cited references and as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. One would have had a reasonable expectation of success because both references are directed to dental materials comprising similar filler particles having similar refractive index.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Weimer to incorporate the teachings of Pocket Dentistry and formulate the dental composite filler particles of Weimer in the size range taught by Pocket Dentistry. One would have been motivated to do so because, as discussed supra, Pocket Dentistry teaches that advantage of using small particles is that they improve esthetics (appearance) and smoothness wherein small particle size range from 0.005 micrometer to 2 micrometers. Weimer teaches the dental composite filler particles should provide an aesthetic and natural tooth-like appearance (para 0003-0004) and Pocket Dentistry teaches size range of dental composite filler particles which provide esthetics (appearance) and smoothness. Thus, one skilled in the art would have had a reasonable expectation of success in utilizing the size range taught by Pocket Dentistry for the dental composite filler particles of Weimer. Additionally, as discussed supra, Weimer teaches the particles of the invention have an average diameter of up to about 350 nanometer (i.e. 0.35 micrometer) which is very close to the lower limit (0.5 micrometer) of the particle size recited in claim 1. As stated in MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
With respect to the instantly claimed recitation wherein the basic compound is characterized by a pKa of 8-14, the combination of references cited above teach the same basic core material (calcium silicate) as the instant invention and thus would have the same pKa recited in instant claims.
With respect to the instantly claimed recitation wherein the shell degrades, dissolves, or decomposes upon contact with water or an acidic component, this limitation does not add any structural limitation to the composition itself. The combination of above cited references teach all the components recited in claim 1 and the composition is structurally the same as the instant invention and therefore the shell would necessarily degrade, dissolve, or decompose upon contact with water or an acidic component. 
With respect to instant claim 16, the instant specification state the core material comprising neutral compounds is defined as having pKa of between 6 and 8 and solubility of less than 100 grams per liter wherein neutral compounds include for example silica (see: Page 4, line 32 to Page 5, line 4). As discussed supra, the cited references teach the base particle silica and thus read on claim 16 limitations.
With respect to instant claim 60, the recitation “the composition is a pulp capping composition” is an intended use of the claimed composition and does not add any structural limitation to the dental composition itself. The prior art teaching structurally the same composition, as instantly claimed, would necessarily be capable of this intended use limitation.   
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 9, 11, 15, 16, 17, 19-20, 22-23, 28, 57, 58, 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Weimer et al. (US 2004/0224087 A1; Nov. 11, 2004) in view of Lubbe (US 2015/0342841 A1; Dec. 3, 2015) and Pocket Dentistry (Resin-Based Composites, Pocket Dentistry, Feb. 12, 2015) as applied to claims 1, 9, 11, 15, 16, 19-20, 22-23, 28 , 57 and 60 above, and further in view of Jin et al. (WO 02/078646 A1; Oct. 10, 2002). 
The teachings of Weimer and Lubbe have been set forth above.
Weimer and Lubbe do not teach the composition further comprising a source of phosphorous ions or fluorine ions and the composition comprising a bioglass and an oxide or hydroxide of Na, K, Ca, Sr, or Ba. However, these deficiencies are cured by Jin. 
Jin throughout the reference teaches dental filler compositions which comprise bioactive particles of bioactive glass (Title, Abstract). It teaches bioactive particles of bioactive glass in the filler composition are characterized by their ability to firmly attach to living tissues, to promote tissue growth and to bond chemically with bone (Page 3, line 26 to Page 4, line 2). Table 10 of the reference discloses bioactive glass comprises CaO (calcium oxide) and P2O5 (phosphorous pentoxide) which reads on the source of phosphorous recited in instant claims. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Weimer and Lubbe to incorporate the teachings of Jin and include the bioactive glass taught by Jin into the composition of Weimer. One would have been motivated to do so because similar to Weimer, Jin also teaches dental filler composition which are used, for example, as filling material in dentistry and Jin provides the motivation that bioactive particles of bioactive glass in the filler composition are characterized by their ability to firmly attach to living tissues, to promote tissue growth and to bond chemically with bone (Page 3, line 26 to Page 4, line 2). Thus, it would have been obvious to one skilled in the art to incorporate the bioactive glass taught by Jin into the composition of Weimer because the benefits of bioactive glass disclosed by Jin would be strongly desired in dental works such as fillings. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 4/7/2022 and 3/14/2022 with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argued Weimer specifically states the particles have an average size of up to 350 nm which is not within the scope of the present claims. It was argued that Weimer describes these particles as merely being fillers for achieving better aesthetics in dental restorations and there is nothing in Weimer to suggest that instantly claimed particle sizes would provide for the desired aesthetics. Applicant argued that amount of light scattering within a particle is a function of its size i.e., larger particle leads to greater light scattering and that light scattering negatively affects restoration aesthetics. It was argued that Weimer states that minimizing light scattering is desirable and thus, in no way would a skilled artisan be motivated to increase the particle size without expecting diminished aesthetics due to light scattering. 
In response, as discussed in the 103 rejection above, Pocket Dentistry reference teaches that advantage of using small particles is that they improve esthetics (appearance) and smoothness wherein small particle size range from 0.005 micrometer to 2 micrometers. Weimer teaches the dental composite filler particles should provide an aesthetic and natural tooth-like appearance (para 0003-0004) and Pocket Dentistry teaches size range of dental composite filler particles which provide esthetics (appearance) and smoothness. Pocket Dentistry recognizes that larger particles cause light scattering and scattering increases opacity and produces visibly rough texture (see: Filler section; Page 9) and the Pocket Dentistry reference teaches an overlapping particle size range which is known to provide esthetics (appearance) and smoothness. Thus, it would have been obvious to a skilled artisan to utilize the size range taught by Pocket Dentistry for the dental composite filler particles of Weimer because Pocket Dentistry teaches a size range which also provides aesthetic appearance as desired by Weimer.
Additionally, as discussed supra, Weimer teaches the particles of the invention have an average diameter of up to about 350 nanometer (i.e. 0.35 micrometer) which is very close to the lower limit (0.5 micrometer) of the particle size recited in claim 1. As stated in MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 16, 19-20, 22, 28 and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7, 8, 9, 10 and 11 of copending Application No. 15/734,357 (USPGPUB No. 20210228315) in view of Pocket Dentistry (Resin-Based Composites, Pocket Dentistry, Feb. 12, 2015).
The ‘357 application in claim 1 teaches a two part hardenable dental composition, wherein first part comprises an encapsulated material comprising a basic core material and an inorganic shell material comprising a metal oxide surrounding the core and wherein second part comprises a liquid material. Claim 11 teaches the liquid material comprises water or acid. Claim 5 of ‘357 teaches the shell is degradable by second part and claim 6 teaches the basic core material comprises a component having a pKa of 8-14. Further, claim 7 of ‘357 teaches the basic core material comprises a material that releases calcium ions and claim 8 teaches the shell is a continuous film having an average thickness less than 500nm. ‘357 also teaches in claims 9 and 10, the basic core material comprises a dental filler comprising neutral metal oxides and the composition comprises a second filler of nanoscopic filler material wherein the second filler material comprises zirconia, silica or mixture thereof. 
The ’357 application does not teach the average particle size of the core and shell together recited in instant claim 1. However, this deficiency is cured by Pocket Dentistry.
Weimer teaches the dental composite filler particles should provide an aesthetic and natural tooth-like appearance (para 0003-0004) and Pocket Dentistry teaches size range of dental composite filler particles which provide esthetics (appearance) and smoothness.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘357 to incorporate the teachings of Pocket Dentistry and formulate the dental composition of ‘357 in the size range taught by Pocket Dentistry. One would have been motivated to do so because, as discussed supra, Pocket Dentistry teaches that advantage of using small particles is that they improve esthetics (appearance) and smoothness wherein small particle size range from 0.005 micrometer to 2 micrometers. Since ‘357 is silent on the particle size of the dental composition, one would have been motivated to use the teachings of Pocket Dentistry for particle size because Pocket Dentistry teaches particle size which would improve tooth appearance.  
With respect to instant claim 60, the recitation “the composition is a pulp capping composition” is an intended use of the claimed composition and does not add any structural limitation to the dental composition itself. The prior art teaching structurally the same composition, as instantly claimed, would necessarily be capable of this intended use limitation.   
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, 16, 17, 19-20, 22, 28, 58, 59 and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7, 8, 9, 10 and 11 of copending Application No. 15/734,357 (USPGPUB No. 20210228315) as applied to claims 1, 9, 16, 19-20, 22, 28 and 60 above and further in view of Jin et al. (WO 02/078646 A1; Oct. 10, 2002).    
The ‘357 application does not teach the composition further comprising a source of phosphorous ions or fluorine ions and the composition comprising a bioglass and an oxide or hydroxide of Na, K, Ca, Sr, or Ba. However, these deficiencies are cured by Jin. 
Jin throughout the reference teaches dental filler compositions which comprise bioactive particles of bioactive glass (Title, Abstract). It teaches bioactive particles of bioactive glass in the filler composition are characterized by their ability to firmly attach to living tissues, to promote tissue growth and to bond chemically with bone (Page 3, line 26 to Page 4, line 2). Table 10 of the reference discloses bioactive glass comprises CaO (calcium oxide) and P2O5 (phosphorous pentoxide) which reads on the source of phosphorous recited in instant claims. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘357 to incorporate the teachings of Jin and include the bioactive glass taught by Jin into the composition of ‘357. One would have been motivated to do so because similar to ‘357, Jin also teaches dental filler composition which are used, for example, as filling material in dentistry and Jin provides the motivation that bioactive particles of bioactive glass in the filler composition are characterized by their ability to firmly attach to living tissues, to promote tissue growth and to bond chemically with bone (Page 3, line 26 to Page 4, line 2). Thus, it would have been obvious to one skilled in the art to incorporate the bioactive glass taught by Jin into the composition of ‘357 because the benefits of bioactive glass disclosed by Jin would be strongly desired in dental works such as fillings. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 4/7/2022 and 3/14/2022 with respect to the double patenting rejection have been fully considered but they are not persuasive.
Applicant argued that U.S. Pat. App. No. 15/734,357 was filed later than the present application and is still subject to claim amendments. Applicant believes it would be appropriate to file a terminal disclaimer in U.S. Pat. App. No. 15/734,357 rather than in the present application.
In response, since applicant have not provided any substantial arguments against the double patenting rejection, the double patenting rejection is maintained. 
	 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616